Exhibit 10.4


KEY EMPLOYEE NON-COMPETITION AGREEMENT
This Key Employee Non-Competition Agreement (this “Agreement”) is being executed
and delivered as of December 30, 2013 by Travis Reese (“Employee”) in favor and
for the benefit of FireEye, Inc., a Delaware corporation (“Parent”). Capitalized
terms used herein but not otherwise defined shall have the respective meanings
ascribed to such terms in the Merger Agreement (as defined below).
RECITALS
WHEREAS, concurrently with the execution of this Agreement, Parent, Mandiant
Corporation, a Delaware corporation (the “Company”), and certain other signatory
parties have entered into an Agreement and Plan of Reorganization, dated of even
date herewith (the “Merger Agreement”), pursuant to which each Parent will
acquire the Company on the terms set forth in the Merger Agreement (the
“Transactions”);
WHEREAS, Parent’s failure to receive the entire goodwill contemplated by the
Transactions would have the effect of reducing the value of the Company to
Parent;
WHEREAS, (i) as a condition and mutual inducement to the Transactions, (ii) as
additional consideration for the consideration to be paid to the Company under
the Merger Agreement and (iii) to preserve the value and goodwill of the Company
after the Transactions, the Merger Agreement contemplates, among other things,
that Employee shall enter into this Agreement and that this Agreement shall
become effective on the Closing Date; and
WHEREAS, after the Closing Date, Parent agrees to employ Employee as an at-will
employee.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises made herein and in the
Merger Agreement, Parent and Employee hereby agree as follows:
1.Effective Date. This Agreement shall be effective as of the Closing. This
Agreement shall be null and void if the Transactions are not consummated.
2.Noncompetition. During the Non-Competition Period (as defined below), Employee
shall not (other than in connection with his or her provision of services as an
employee or consultant to any Parent Entity (as defined below)), without the
prior written consent of Parent, directly or indirectly, whether Employee
resigns voluntarily or is terminated by the Company involuntarily:
(a)engage, anywhere in the Restricted Territory (as defined below), in any
Competing Business Purpose (as defined below);
(b)be or become an officer, director, member, stockholder, owner, affiliate,
salesperson, co-owner, partner, trustee, promoter, technician, engineer,
analyst, employee, agent, representative, supplier, contractor, consultant,
advisor or manager of or to, or otherwise acquire or hold any interest in, or
participate in or facilitate the financing, operation, management or control of,
any Person or business that engages or participates in a Competing Business
Purpose in the Restricted Territory; or
(c)contact, solicit or communicate with any Person known to Employee to be a
customer of any Parent Entity or any former customer of the Company in
connection with a Competing Business Purpose (whether or not such Employee has
had personal contact with such Person);




--------------------------------------------------------------------------------




provided, that nothing in this Agreement shall prevent or restrict Employee from
any of the following: (i) owning as a passive investment less than 1% of the
outstanding shares of the capital stock of a corporation (whether public or
private) that is engaged in a Competing Business Purpose, provided that Employee
is not otherwise associated with such corporation; (ii) owning a passive equity
interest in a private debt or equity investment fund in which Employee does not
have the ability to control or exercise any managerial influence over such fund;
or (iii) any activity consented to in advance in writing by Parent.
“Competing Business Purpose” means any business, enterprise (including research
and development), operation or activity in any respect competitive with or
otherwise similar to the Company’s business, including any business that
researches, develops, manufactures, offers, sells, distributes, makes
commercially available, provides or otherwise disposes of any product or service
that competes with any products, services or offerings of Parent and Company at
the time of the Closing or any product, service, or offering that you were
directly researching, developing, selling, or supporting during your employment
“Non-Competition Period” means the later of: (a) the period commencing on the
Closing Date and ending on the two (2) year anniversary of the Closing Date; or
(b) the period commencing on the Closing Date and ending eighteen (18) months
after the termination of Employee’s employment or consulting relationship with
any Parent Entity. For avoidance of doubt, for example, in the event that
Employee’s employment with a Parent Entity (“First Parent Entity”) terminates
and Employee immediately thereafter begins working for another Parent Entity
(“Second Parent Entity”) (including due to transfer), the Non-Competition Period
shall not commence until after Employee ceases working with the Second Parent
Entity.
“Parent Entity” means the Parent, any subsidiary, affiliate or designee of
Parent, or Parent’s successors or assigns.
“Restricted Territory” means each and every country, province, state, city, or
other political subdivision of the world in which the Company or any of its
subsidiaries or affiliates is currently engaged, or currently plans to engage in
a Competing Business Purpose, or otherwise distributes, licenses or sells its
products in connection with the Competing Business Purpose as of the Closing
Date during the two-year period prior to the date upon which the Non-Competition
Period commences.
3.Non-Solicitation. Employee further agrees that Employee shall not during the
period commencing on the Closing Date and ending on the later of the two (2)
year anniversary of the Closing Date or the termination of Employee’s employment
with or provision of consulting services to any Parent Entity (the
“Non-Solicitation Period”), directly or indirectly, without the prior written
consent of Parent, whether Employee resigns voluntarily or is terminated by the
Company involuntarily:
(a)personally or through any other Person, encourage, induce, attempt to induce,
recruit, solicit, attempt to solicit (on Employee’s own behalf or on behalf of
any other Person), hire, or take any other action that is intended to induce or
encourage, any Former Company Employee (as defined below) or any other employee
or consultant of any Parent Entity, to leave his or her employment or service
with any Parent Entity or take away employees or consultants; or
(b)personally or through any other Person, encourage, induce, attempt to induce,
recruit, solicit, attempt to solicit (on Employee’s own behalf or on behalf of
any other Person), hire, or take any other action that is intended to induce or
encourage any Former Company Employee or any other employee or consultant of any
Parent Entity to engage in any activity in which Employee would, under the
provisions of Section 2 hereof, be prohibited from engaging.


- 2 -

--------------------------------------------------------------------------------




“Former Company Employee” means any current employee or consultant of the
Company who accepts an offer of employment with any Parent Entity.
Notwithstanding the foregoing, for purposes of this Agreement, the placement of
general advertisements that may be targeted to a particular geographic or
technical area but that are not specifically targeted toward any Former Company
Employee(s) or any employee(s) of any Parent Entity shall not be deemed to be a
breach of this Section 3.
4.Term and Severability of Covenants. If Employee breaches any covenant set
forth in Section 2 or Section 3 hereof, the term of such covenant shall be
extended by the period of the duration of such breach. The covenants contained
in Section 2 hereof shall be construed as a series of separate covenants, one
for each country, province, state, city or other political subdivision of the
Restricted Territory. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in
Section 2 hereof. If, in any judicial proceeding, a court refuses to enforce any
of such separate covenants (or any part thereof), Parent and Employee agree that
such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. If the provisions of Section 2 or Section 3
are deemed to exceed the time, geographic or scope limitations permitted by
applicable law, Parent and Employee agree that such provisions shall be reformed
to the maximum time, geographic or scope limitations, as the case may be,
permitted by applicable law.
5.Independence of Obligations. The covenants and obligations of Employee set
forth in this Agreement shall be construed as independent of any other agreement
or arrangement between Employee, on the one hand, and any Parent Entity, on the
other.
6.Employee Acknowledgement. Employee acknowledges that (i) Employee is a key
employee, or key member of the management of the Company; (ii) the goodwill
associated with the existing business, customers and assets of the Company prior
to the Transactions is an integral component of the value of the Company to
Parent and is reflected in the consideration payable to Employee in connection
with the Transactions, and (iii) Employee’s agreement as set forth herein is
necessary to preserve the value of the Company for Parent following the Closing.
Employee also acknowledges that the limitations of time, geography and scope of
activity agreed to in this Agreement are reasonable because, among other things:
(A) the Company and Parent are engaged in a highly competitive industry,
(B) Employee has had unique access to the trade secrets and know-how of the
Company and Parent, including the plans and strategy (and, in particular, the
competitive strategy) of the Company and Parent, (C) Employee has accepted an
employment or consulting position with Parent in connection with the
Transactions on terms that Employee believes are favorable to him or her, (D) by
virtue of the Employee’s employment or consulting arrangement with the Parent,
Employee will have access to Parent’s trade secrets and know how, including,
Parent’s plans and strategy (and, in particular, Parent’s competitive strategy),
(E) in the event Employee’s employment or consulting arrangement with the Parent
Entity ended, Employee believes he would be able to obtain suitable and
satisfactory employment without violation of this Agreement, and (F) Employee
believes that this Agreement provides no more protection than is reasonably
necessary to protect Parent’s legitimate interest in the goodwill, trade secrets
and confidential information of the Company.
7.Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed to be properly delivered, given and received (a) when delivered in
person, (b) when transmitted by facsimile (with written confirmation), (c) on
the third business day following the mailing thereof by certified or registered
mail (return receipt requested) or (d) when delivered by an express courier with
written confirmation, to the respective parties at the following addresses (or
to such other address or facsimile number as such party may have specified in a
written notice given to the other parties):


- 3 -

--------------------------------------------------------------------------------




(a)
if to Parent, to:

FireEye, Inc.
1440 McCarthy Blvd.
Milpitas, CA 95035
Attn: Alexa King, SVP, General Counsel and Secretary
 
with a copy to:
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA
Attn: Michael S. Ringler, Esq.
Facsimile: (650) 493-6811

(b)
if to Employee, to the address for notice set forth on Employee’s signature page
hereto.

8.Severability. Subject to Section 4, if any provision of this Agreement or any
part of any such provision is held under any circumstances to be invalid or
unenforceable in any jurisdiction, then (a) such provision or part thereof
shall, with respect to such circumstances and in such jurisdiction, be deemed
amended to conform to applicable laws so as to be valid and enforceable to the
fullest possible extent, (b) the invalidity or unenforceability of such
provision or part thereof under such circumstances and in such jurisdiction
shall not affect the validity or enforceability of (i) such provision or part
thereof under any other circumstances or in any other jurisdiction or (ii) the
remainder of such provision or the validity or enforceability of any other
provision of this Agreement.
9.Governing Law. This Agreement shall be governed in all respects by the laws of
the United States of America and the State of Virginia, as such laws apply to
agreements entered into and to be performed entirely within the State of
Virginia.
10.Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, privilege or remedy under this Agreement, and no
delay on the part of any party in exercising any right, power, privilege or
remedy under this Agreement, shall operate as a waiver of such right, power,
privilege or remedy; and no single or partial exercise of any such right, power,
privilege or remedy shall preclude any other or further exercise thereof or of
any other right, power, privilege or remedy. No party shall be deemed to have
waived any claim arising out of this Agreement, or any right, power, privilege
or remedy under this Agreement, unless the waiver of such claim, right, power,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of the waiving party; and any such waiver shall only
apply to the specific instance to which such waiver relates.
11.Entire Agreement. This Agreement, and the other agreements referred to
herein, set forth the entire understanding of Employee and Parent relating to
the subject matter hereof and supersedes all prior agreements and understandings
between any of such parties relating to the subject matter hereof. Employee
understands and agrees that he or she has had an opportunity to seek his or her
own counsel in his or her review of this Agreement.
12.Amendments. This Agreement may not be amended, modified, altered, or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Parent and Employee.


- 4 -

--------------------------------------------------------------------------------




13.Assignment. This Agreement and all obligations hereunder are personal to
Employee and may not be assigned, delegated or otherwise transferred by Employee
at any time. Parent may assign this Agreement and all other rights acquired
hereunder in their entirety or in part at any time to any of its affiliates.
14.Binding Nature. This Agreement will be binding upon Employee and Employee’s
representatives, executors, administrators, estate, heirs, successors and
assigns, and will inure to the benefit of, the Parent Entities.
15.Counterpart Execution. This Agreement may be executed in counterparts and may
be delivered by facsimile transmission, which, when taken together, shall
constitute one agreement.
16.Construction. For purposes of this Agreement, the parties hereto agree that,
unless a clear contrary intention appears: (a) the singular number shall include
the plural, and vice versa; (b) reference to any gender includes each other
gender; (c) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (d) reference to any legal
requirement means such legal requirement as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any legal requirement means that provision of such
legal requirement from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (e) “include” and “including,” and variations
thereof, shall not be deemed to be terms of limitation, but rather shall be
deemed to be followed by the words “without limitation”; (f) all references in
this Agreement to “Sections” are intended to refer to Sections of this
Agreement, except as otherwise indicated; (g) the headings in this Agreement are
for convenience of reference only, shall not be deemed to be a part of this
Agreement, and shall not be referred to in connection with the construction or
interpretation of this Agreement; (h) “or” is used in the inclusive sense of
“and/or”; (i) with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; and
(j) “hereunder,” “hereof,” “hereto,” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof.
17.Each party has been represented by counsel or has had the opportunity to
retain counsel during the negotiation and execution of this Agreement and waives
the application of any law, holding or rule of construction providing that
ambiguities in an agreement or other document shall be construed against the
party drafting such agreement or document.
[remainder of page intentionally left blank]




- 5 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


“EMPLOYEE”
 /s/ Travis Reese    
 
Travis Reese
 
 
 
 
“PARENT”
FireEye, Inc.
 
a Delaware corporation
 
 
 
 /s/ Barbara Massa    
 
By: Barbara Massa
 
Its: SVP, Human Resources







[SIGNATURE PAGE TO KEY EMPLOYEE NON-COMPETITION AGREEMENT]